Title: From George Washington to Annis Boudinot Stockton, 22 July 1782
From: Washington, George
To: Stockton, Annis Boudinot


                  
                     Madam,
                     Philada July 22d 1782
                  
                  Your favor of the 17th conveying to me your Pastoral on the Subject of Lord Cornwallis’s Capture, has given me great satisfaction.
                  Had you known the pleasure that it would have communicated, I flatter myself your diffidence would not have delayed it to this time.
                  Amidst all the complimts which have been made on this occasion, be assured Madam, that the agreeable manner and the very pleasing sentiments in which yours is conveyed, have affected my Mind with the most lively sensations of Joy and Satisfaction.
                  This address from a person of your refined taste, & elegance of expression, affords a pleasure beyond my powers of utterance; & I have only to lament that the Hero of your Pastoral is not more deserving of your Pen; but the circumstance, shall be placed among the happiest events of my life.  I have the honor to be Madam Yr Most Obt and respectful Servt
                  
                     Go: Washington
                  
               